Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
8, 2020.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00405-CV


                        NEH BUILDER, LLC, Appellant

                                         V.

         GREG GREPARES AND SHARON GREPARES, Appellees

               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 19-09-25727


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 2, 2020. On September 25,
2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.